Citation Nr: 1711431	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  05-38 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an extraschedular rating for posttraumatic stress disorder (PTSD) with depressive disorder.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to February 1987.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs VA) Regional Office (RO) in Indianapolis, Indiana.

The January 2005 rating decision granted service connection for depressive disorder due to closed head injury with an initial rating of 10 percent from February 13, 2004.  The Veteran disagrees with the initial rating assigned.  In an August 2007 rating decision, the initial rating for depressive disorder was increased from 30 percent to 50 percent effective from February 13, 2004.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In a July 2008 rating decision, the RO granted service connection for PTSD and recharacterized the disability at issue as 'PTSD with depressive disorder.'  In this regard, the Veteran has contended that he has separate, "stand alone" psychological disabilities.  However, governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14 (2016); Esteban v Brown, 6 Vet App 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  The Board observes that depression and PTSD have the same disability rating criteria and the Board will rate the single disability picture presented by the Veteran's psychiatric disability.  

The case has been previously before the Board in December 2008, April 2010 and September 2012, at which time it was remanded for further development.

In the April 2010 decision, the Board denied an initial rating in excess of 50 percent for PTSD with depressive disorder on a schedular basis.  The Board also remanded the issue of entitlement to an extraschedular rating PTSD with depressive disorder for referral to the VA Undersecretary for Benefits or the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b), for consideration of whether an extraschedular rating for symptoms or impairment associated with service-connected PTSD with depressive disorder is warranted.  Such bifurcation of a claim generally is within the VA Secretary's discretion and, in this case, involved the bifurcation of a schedular rating for PTSD with depressive disorder and an extraschedular rating for PTSD with depressive disorder.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that bifurcation of a claim generally is within VA's discretion).  The Veteran has not been prejudiced by the Board's adjudication of the initial rating appeal as two issues (i.e., a schedular rating for PTSD with depressive disorder and an extraschedular rating for PTSD with depressive disorder) because any final decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  Tyrues, 23 Vet. App. at 178 (overruling Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) to the extent that "the Court retains its discretion to determine at the threshold that a claim or theory denied by the Board in any such decision or portion of a decision on review is so inextricably intertwined with matters still pending before VA that it should be remanded to VA to await development or disposition of a claim or theory not yet finally decided by VA").

While the Veteran was previously represented by a private attorney, the attorney withdrew representation in a letter dated February 2013.  The attorney provided a copy of the letter to the Veteran and the RO, and the Veteran has not objected to the attorney's withdrawal of representation.  Since the private attorney withdrew, the Veteran has not appointed a new representative, and he therefore proceeds unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

An exceptional or unusual disability picture such as to render impractical the application of the regular schedular standards concerning the Veteran's PTSD with depressive disorder symptoms has not been shown; the schedular criteria are adequate.


CONCLUSION OF LAW

The criteria for an extraschedular rating for PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Codes 9435- 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1) (2016).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran challenged the initial disability rating assigned following the grant of service connection for depressive disorder in the January 2005 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.  

Nonetheless, in January 2007 and February 2009 notice letters, the RO advised the Veteran how VA determines the disability rating once service connection has been established.  In particular regard to the extraschedular component, the Veteran was advised that, in rare cases, a disability level other than the levels found in the schedule for a specific condition could be assigned if the impairment was not adequately covered by the rating schedule.  The Veteran was also advised that VA considered evidence pertaining to the nature and symptoms of the disability, the severity and duration of the symptoms, and the impact of the disability and symptoms on employment in assigning the disability rating.

The Veteran has been provided with a copy of the above rating decision, the SOC, and SSOCs, which cumulatively included a discussion of the facts of the issue of entitlement to an extraschedular rating, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision, the Board Remand, and the Director of Compensation and Pension Service adjudication.  The Veteran has been provided with ample opportunity to submit evidence and argument in support of the appeal and to participate effectively in the processing of the appeal.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran VA examinations in connection with the initial rating appeal in July 2004, February 2007, June 2008, and September 2015.  The VA examination reports include all relevant history of symptoms and impairment, findings, and medical opinions needed to fairly evaluate the Veteran's PTSD with depressive disorder, to include on an extraschedular basis.  The VA examiners took a thorough history of the psychiatric disorder from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The VA examiners had adequate facts and data regarding the history and condition of the disability.  There is no indication of a material change in the PTSD with depressive disorder since the most recent examination.  For these reasons, the Board finds that the VA examination reports are adequate for rating purposes, and there is no need for further examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Pursuant to the Board's April 2010 Remand order, the issue of entitlement to an extraschedular rating for PTSD with depressive disorder was referred to the Director of VA Compensation Service in accordance with 38 C.F.R. § 3.321(b).  The March 2011 determination is of record.  After consideration of the Director of VA Compensation Service determination, the RO denied the appeal for an extraschedular rating for PTSD with depressive disorder in an April 2012 rating decision and SSOCs issued in July 2012 and April 2016.  In compliance with the Board's September 2012 remand, the RO associated with the claims file all outstanding evidence pertinent to the claim.  Based on the foregoing, the Board further finds that there has been compliance with the prior remand order.  Stegall v. West, 11 Vet. App. 268, 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Extraschedular Rating

The Veteran is in receipt of a 50 percent rating for PTSD with depressive disorder, since the date of the award of service connection.  As noted previously, the Board, in its April 2010 decision, denied a schedular rating in excess of 50 percent, and this issue is no longer before the Board.  The issue currently presented for the Board's consideration is whether the Veteran is entitled to a still-higher rating for his service-connected PTSD with depressive disorder on an extraschedular basis.

The provisions of 38 C.F.R. § 3.321(b) provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extraschedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to do so.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  However, if a referral is made, and an extraschedular rating is denied, there is no restriction on the Board's ability to review the denial on appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Here, in a March 2011 determination, the Director of VA Compensation Service considered the evidence in the claims file and concluded that there was no unusual or exceptional disability picture shown so as to render the application of the regular schedular rating standards impractical.  After considering the March 2011 determination, the RO denied the appeal for an extraschedular rating; therefore, the question of whether the Veteran is entitled to a higher initial rating on an extraschedular basis for PTSD with depressive disorder has first been adjudicated by the Director of VA Compensation Service.  Thus, the Board now has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements of Thun.  Id. at 428.

By way of history, the Veteran was involved in an accident during active duty service.  While serving at Roosevelt Roads Naval Station in Puerto Rico in August 1986, he was a pedestrian and was struck by a speeding motorcycle.  The impact caused severe head injuries and required a long period of recovery.  The Veteran reported since then he is a different person.

A July 2004 VA examination report notes that the Veteran complained of problems dealing with anger and that he did not like to be around large groups, and reported anxiety attacks when he was exposed to large groups or in a confrontation.  The Veteran reported sleep disturbances in that he woke up several times a night.  He described becoming depressed the accident; he tried to stay busy to occupy his mind when he got depressed.  He felt that he had lost drive and motivation and put very little effort into things since the accident.  The Veteran was currently employed as a security officer at a hospital and had been employed for three years.  He reported he had a good relationship with a daughter for whom he was not the custodial parent, and reported a good relationship with his current wife.  The examiner observed that the Veteran was well-groomed, his speech was normal and spontaneous, and his thought process was logical, substantial, and goal oriented.  The Veteran's mood was described as "tired."  The Veteran denied suicidal or homicidal ideation and did not report hallucinations or delusions.  His insight and judgment were noted to be fair.  The Veteran was oriented to time, place, and person.  The examiner concluded that the Veteran's disorder produced a mild impairment.  The examiner assigned a GAF score of 68.

A February 2007 VA examiner stated that the Veteran reported sleep problems specifically that he had nightmares two-to-three times per week where he felt like something was happening to him and that it hurt.  The Veteran reported difficulty dealing with anger, that he was irritable, and that he had episodes of road rage.  The Veteran reported stress when he goes to a family function, and that he had no close friends and preferred to be alone.  The Veteran was described as neatly groomed.  His speech was coherent and clear, but somewhat rapid.  His affect was normal, and he was oriented to time, place, and person.  His thought process and content was described as unremarkable.  The Veteran reported no delusions or hallucinations, and did not report suicidal or homicidal ideation.  The examiner reported a GAF score of 60.  Regarding employment history, the Veteran reported currently working at a hospital as a security officer for 5 to 10 years.  He reported he lost 5 weeks from work during the last 12 month period because he had been sick.  He stated he did not feel like working and wanted to use his sick time.  He called in sick 3 to 4 times in the last year.

A June 2008 VA examiner noted the Veteran's 1993 suicide gesture and that the Veteran had recently stopped individual psychotherapy.  The Veteran reported that his medications made an improvement, but he was still having difficulty with controlling his anger.  The Veteran, a security guard at a hospital, reported that he had had an incident at work where he was reprimanded for yelling at a patient.  He stated he took a demotion at work because his anger was causing him difficulty at work.  He reported his motivation was low and that most days, he did not want to work and only did so because he did not want to go to jail.  The Veteran stated that he had been married to his wife since June 2004 and that the relationship was good, although he admitted to having difficulty communicating with his wife.  He reported having no close friends, and had anxiety whenever he was around groups of people, including his family.  He reported feelings of detachment and an inability to have loving feelings.  He also reported efforts to avoid thoughts associated with his trauma.  The examiner noted that the Veteran was oriented to time, place, and person, and that his thought processes and content were unremarkable.  The Veteran did not report delusions, hallucinations, suicidal or homicidal ideations.  He reported sleep difficulties in that his sleep was interrupted by dreams in which he dies, but he denied having night sweats or heavy breathing.  The Veteran's impulse control was described as good.  The examiner reported there was no obsessive behavior, normal recent memory with mildly impaired remote memory, and a GAF score of 55.  

Regarding employment history, the Veteran reported still working at a hospital as a security officer.  He lost 4 weeks from work during the last 12 month period due to lack of motivation.  The Veteran reported that his psychological disorder caused him to have decreased concentration, inappropriate behavior, increased absenteeism from work and low motivation.  He reported having anxiety attacks when in public and around groups of people and family.  He reported dreams of falling or being injured, and difficulty falling asleep.  The Veteran stated that he had no close friends and kept people at a distance.

The Veteran's wife is a licensed mental health therapist.  She reported that the Veteran often exhibits anxiety and that before the February 2007 VA examination, the Veteran had little sleep and had nightmares.  She reported that the Veteran often yells out and is restless when he does sleep.  She stated that the Veteran has little appetite and that he is essentially withdrawn from his family.  Other family members reported in letters dated January and February 2005 that the Veteran's personality changed after his accident.  Prior to the accident, they report the Veteran was an A-student and was very motivated, almost a perfectionist.  After the accident, the Veteran was not motivated was moody, and had spells of depression.

Private treatment records dated from July 2007 to September 2012 show the Veteran's reported symptoms of anxiety, depression, decreased motivation, constant irritability, frequent trouble sleeping, occasional crying spells, and nightmares.  Regarding work history, the Veteran reported working as a security officer since 2001.  He stated social situations caused much panic and anxiety for him, attendance issues caused numerous disciplinary actions and/or termination in the past.  

A September 2015 VA examination report shows diagnosis of chronic PTSD and unspecified depressive disorder.  The examiner noted re-experiencing symptoms, avoidance symptoms, persistent negative changes in cognition/mood, and hyperarousal symptoms were attributable to his PTSD while depressed mood, anhedonia, amotivation, and concentration problems were attributable to his depressive disorder.  The examiner also diagnosed traumatic brain injury (TBI) but noted that the PTSD and TBI symptoms often overlapped, for example, irritability and cognitive inefficiency, thereby making differentiation of portions of impairment highly speculative.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.

Regarding social history, the Veteran reported that he remained married to his second wife for 13 years.  Although he noted his anger and irritability undermined their interactions, his "screaming and going off" reduced since they had children 6 years previously.  He enjoyed being a parent of his daughters and spending time with them after work.  He stated that "it takes away the rough parts of life," and he took little pleasure in other activities or relationships.  He has not maintained other social relationships since he gave up playing softball.  Regarding occupational history, the Veteran reported working as a security officer for 14 years.  He stated that he was a different person when he "clocks in" and "try to put everything that is going on here on a shelf at work."  He reported that he had been disciplined for being too rough to a patient.  He stated he was "lucky enough to get in a job where I can dissociate, if someone is pushing my buttons, can leave the scene."  He had also had occasional verbal counseling by his supervisor due to attendance and reported he "hit 3 in a calendar year" with 4 allowed.  He reported prior work history, including 1 to 2 years in construction for 1 to 2 years, with the Veteran quitting, 4 years at the post office until he got fired for calling in too much, and 8 years as a bartender/waiter.

The examiner noted that the Veteran's depressive symptoms appeared to have worsened since his 2004 examination such that he has felt hopeless about his future and has had little motivation to complete daily activities.  In addition, he endorsed increased fatigue, guilt and poor concentration.  Despite the increase in these symptoms, he reports that the Zoloft he is prescribed has helped to lift his mood.  He attributed his low mood and hopelessness about the future to the VA examination process and the struggle he has had with the VA Regional Office.  He also reported problems with his sleep, nightmares, irritability and anger impacting his family life.  He was independent in his daily activities of living.  On mental status examination, the Veteran was casually dressed, clean and shaven and he was generally cooperative.  His speech was coherent and his thought process was logical and goal-directed.  His mood was agitated.  His affect was irritable.  He denied hallucinations, paranoia, delusions, or current suicidal or homicidal ideation.  He was fully oriented and his memory was intact.  His attention was fair but easily distractible.  His judgment and insight were poor to fair.  The examiner noted the symptoms of depressed mood, anxiety, chronic sleep impairment and disturbance of motivation and mood actively applied to the Veteran's diagnoses.  

The examiner diagnosed PTSD that is of moderate impairment to subjective distress and social and occupational functioning due to global irritability and reactivity across relationships and domains; and unspecified depressive disorder of moderate severity impacting subjective distress and social and occupational functioning due to motivation, anhedonia, concentration, and low libido eroding performance across domains.  The examiner also noted that while clearly overall moderate psychiatric symptoms can interfere with a demanding and rigid work environment and related tasks, he would still likely be able to perform some kind of work tasks in a sedentary and/or solitary environment wherein flexible scheduling and reasonable accommodations are made for him, despite the generally moderate PTSD symptoms.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational and social impairment caused by the Veteran's PTSD with depressive disorder are all specifically contemplated by the schedular rating criteria, and the Veteran is not entitled to an extraschedular rating for PTSD with depressive disorder.

The Veteran's PTSD with depressive disorder is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9435-9411.  Schedular ratings are based on a combination of history and clinical findings of occupational and social impairment up to an including total occupational and social impairment.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In this case, considering the lay and medical evidence, the Veteran's PTSD with depressive disorder throughout the course of the appeal has been manifested by anger, irritability, anxiety attacks, flashbacks, sleep disturbance, depressed mood with occasional crying spells, feelings of hopelessness, social withdrawal, avoidance behaviors, feeling of detachment, inappropriate behaviors, decreased concentration, and low motivation.

Throughout the course of the appeal, the evidence shows Global Assessment of Functioning (GAF) scale scores between 55 and 68.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Under DSM-IV, GAF scores ranging from 51 to 60 are indicative of moderate symptoms (such as flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 are indicative of some mild symptoms (like depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaning interpersonal relationships.  See DSM-IV at 46-47.

The Board finds that all these symptoms and degree of social and occupational impairment are part of the scheduler rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria, and considers whether a veteran has increased absenteeism at work due to disturbance in motivation and receives disciplinary action due to psychiatric symptoms and impairment.  Additionally, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  38 C.F.R. § 4.125 (2016). 

Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran's reported symptoms of social panic and anxiety, feelings of detachment and estrangement from others, difficulty getting along with others, isolation, and rarely socializing with friends or family are contemplated by the schedule by symptoms of difficulty in establishing or maintaining effective work or social relationships.  Symptoms such as nightmares are contemplated by chronic sleep impairment; diminished interest in activities and crying spells are symptoms of depression and depressed mood; and flashbacks are a symptom of impaired abstract thinking and anxiety.  

Furthermore, the record does not indicate that the Veteran's disability picture is exceptional by exhibiting other related factors such as a "marked interference with employment or hospitalization."  He reported increased absenteeism due to lack of motivation, and he reported he used sick time sometimes so much as 5 weeks in a 12-month period.  Nevertheless, the record reflects that the Veteran has been able to maintain employment as a security officer since 2001.  Notably, the September 2015 VA examiner found that while clearly overall moderate psychiatric symptoms can interfere with a demanding and rigid work environment and related tasks, the Veteran would still likely be able to perform some kind of work tasks in a sedentary and/or solitary environment wherein flexible scheduling and reasonable accommodations are made for him, despite the generally moderate PTSD symptoms.  Additionally, the record does not indicate that the PTSD with depressive disorder caused any periods of hospitalization.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular rating based on multiple disabilities, the combined effect of which is  exceptional and not captured by schedular evaluations.  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the service-connected PTSD with depressive disorder, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an extraschedular rating for service-connected PTSD with depressive disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an extraschedular rating for PTSD with depressive disorder is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


